PER CURIAM.
We originally accepted jurisdiction to review Nooe v. State, 892 So.2d 1135 (Fla. 5th DCA 2005), pursuant to article V, section 3(b)(3) of the Florida Constitution. Upon further consideration, we have determined that jurisdiction was improvidently granted because State v. Diaz, 814 So.2d 466 (Fla. 3d DCA 2002), was decided on the issue of the statute of limitations pursuant to section 812.035(10), Florida Statutes (1995), and the present case was decided on the basis of the aggregation *580provision in section 812.012(9)(c),1 Florida Statutes (2001). Accordingly, express and direct conflict does not exist, and this review proceeding is hereby dismissed.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, QUINCE, CANTERO, and BELL, JJ., concur.
LEWIS, J., dissents.

. This provision was renumbered to be section 812.012(10)(c) in 2005.